Citation Nr: 1505784	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  04-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a respiratory disability, to include chronic emphysema and bronchitis.   


REPRESENTATION

Appellant represented by:	 Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.  

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a September 2002 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  In that action, the RO denied entitlement to service connection for chronic bronchitis and emphysema.  

The Veteran provided testimony before the undersigned at the RO in March 2005.  A transcript of the hearing is of record.  In December 2005, the Board remanded this matter for further development.

In January 2007, the Board denied the Veteran's claim for entitlement to service connection for a respiratory system disability.  The Veteran was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated the Board's decision in accordance with a July 2008 Joint Motion for Remand filed by counsel for the Veteran and the VA Secretary.  In April 2009, the Board remanded this matter to the RO.  

In March 2011, the Board again remanded the appeal.  



FINDING OF FACT

A current respiratory disorder is not the result of a disease or injury in active service. 


CONCLUSION OF LAW

A pulmonary disability, to include bronchitis, chronic obstructive pulmonary disease, and emphysema, was not incurred in or aggravated by active service, including exposure to chemical dioxins or asbestos in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA to provide certain notice and assistance to claimants in substantiating there claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.
 
Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The Veteran must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  38 U.S.C.A. § 5103.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).
 
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).
 
The Veteran was provided with a number of duty to assist type letters over the years.  The first letter was sent to the Veteran shortly after he filed his initial claim for benefits - this occurred in March 2002.  Since that time, additional VCAA-type letters have been sent to him by the Appeals Management Center and the RO.  These letters have contained an extensive discussion of the requirements imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), regarding VA's duty to notify and assist the Veteran.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA have been satisfied.
 
Following notice to the Veteran, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available and identified post-service medical records, including the Veteran's available Social Security Administration (SSA) records.  

There has been substantial compliance with the Board's remands, VA obtained and associated with the claims file the Veteran's records and obtained additional medical examinations of the Veteran which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand instructions, is required). 
 
The Board's recent remand instructed that the Veteran should be afforded a cardiovascular examination, in accordance with the recommendation of an expert from the Veterans Health Administration; and that the examination take place during an exacerbation of the respiratory disability.  A VA examiner subsequently determined that this was not possible, because if there was an exacerbation the Veteran would require emergency medical treatment.  The record contains no indications that he has been treated at an emergency room; thereby demonstrating that there have been no exacerbations.

These two most recent examinations show that the examiner reviewed the Veteran's medical history, including his service treatment records, interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The examiners provided definitive opinions with sufficient rationales.  Therefore, the VA examinations and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Nieves-Rodriguez v. Peake,  22 Vet. App. 295 (2008)
 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for an increased evaluation, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014) and that the Board can go forward on the claim based on the current record. 

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.   He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations



Service connection will be granted for a disability resulting from diseases or injuries incurred in service.  38 U.S.C.A. § 1110.  Service connected may be granted for a disability diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014) (emphasis added). 

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). 

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, a veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

VA Adjudication Manual, M21-1 (M21-1), Part VI, 7.21; provide that the latency period for asbestosis varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  

In accordance with 38 U.S.C.A. § 1154(a) (West 2014) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014) does not apply to any condition that have not been recognized as chronic under 38 U.S.C.A. § 1101 (West 2014), 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III.  Facts and Discussion

The Veteran has come before the VA asking that service connection be granted for a lung disability variously described as the residuals of chronic bronchitis and/or chronic emphysema and/or a respiratory disorder due to exposure to asbestos and/or chemical dioxins in service.  Per the service records, the Veteran's military occupational specialty (MOS) was that of a firefighter.  According to the Veteran, when he first entered active duty, he trained for firefighting at Fort Rucker Army Base, Alabama, and then was sent to the Republic of South Vietnam where he participated in extinguishing fires due to aircraft crashes and "forest fires".  

The service medical treatment records are negative for any treatment for any type of lung disorder or pulmonary condition while he was on active duty.  Four years after his release from active duty in 1972, the Veteran underwent an enlistment examination for the US Army Reserves.  That examination failed to produce a diagnosis involving the lungs or respiratory system.  

The post-service record shows no relevant findings until April of 1998, when the Veteran received treatment for painful ribs and congestion in his chest.  Medical testing showed pleural effusions without pulmonary infiltrates.  A diagnosis of probable pneumonia with a "pleuritic reaction" was given.  After receiving his initial treatment, the Veteran obtained additional private treatment for complaints involving his lung.  Over the next year, the Veteran was diagnosed with bronchitis, possible chronic obstructive pulmonary disease, and emphysema.  Of particular note is a June 1998 private medical examination report which noted that the Veteran had been a cigarette smoker for 35 years and that more likely than not, the Veteran's chronic obstructive pulmonary disease was secondary to his long history of smoking.  At that time, the Veteran's medical records were reviewed and he was awarded a nonservice-connected pension (monetary payment dependent upon income).  The Board would point out that the Veteran did not intimate or suggest that any lung disorder from which he was then suffering therefrom was related to or caused by or the result of his military service.  Since that time, the Veteran has received treatment through private and VA medical facilities.  

The record reflects that the Veteran's Social Security Administration (SSA) records were obtained and included in the claims file after the RO's initial decision with respect to his claim.  Of note is the determination by the SSA that the Veteran was disabled, that he had been disabled since 1998, and that the condition the primarily caused the Veteran to be disabled was emphysema.  .  

In July 2006, as a result of the Board's initial remand of this claim, the Veteran underwent a VA pulmonary examination.  Of note were the examiner's findings that found that the Veteran was not suffering from asbestosis or any other asbestos-related disease/disorder.  

Subsequently the claim was returned to the Board which, in turn, issued a Board Decision that denied the Veteran's claim for benefits.  As reported above, the Veteran appealed to the Court which, in turn, vacated and remanded the claim for the purpose of obtaining additional medical information.  The Board then remanded the claim to the RO for the purpose of obtaining additional medical information concerning any found lung disability.  

The first such examination was accomplished in March 2010.  The examiner reported that the examiner had reviewed the Veteran's service and post-service medical records.  The examiner indicated that the x-ray films did not show any signs that would lead to a diagnosis of asbestosis and that the medical records did not show that the Veteran had been previously diagnosed with lung cancer.  It was, however, reported that the Veteran had a long-standing history of smoking tobacco products.  Upon completion of the examination, the Veteran was diagnosed as having obstructive lung disease and restrictive lung disease.  The examiner opined:

It is more likely that the lung condition is secondary to smoking.  Smoking is well-documented in research causing both problems and it appears that the veteran is about a 41 pack year smoker.  Therefore, it is more likely secondary to the smoking.

The C-file was received and reviewed.

The Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.90 1(a) (2010).  In July 2010, a VA physician reviewed the Veteran's claims file and opined that there was no objective evidence of intrinsic lung disease, interstitial or obstructive lung disease, or asbestos induced lung disease. This opinion was based upon radiographic and functional studies of the lungs which showed normal results. Therefore, no opinion as to the etiology of any respiratory system disability was provided. 

In September 2010, the physician who provided the July 2010 opinion re-reviewed the Veteran's claims file and opined that his prior opinion of a lack of objective evidence of chronic obstructive pulmonary disease (COPD) or restrictive lung disease was correct. The physician explained that although chest X-rays had demonstrated that the Veteran had developed emphysematous changes in the previous 2 years, such radiographic changes had not translated into a functional limitation detectable by the pulmonary function test, and that COPD was diagnosed with pulmonary function tests and not chest X-rays. Although the Veteran's early emphysematous changes may have been an early indication of the future development of COPD if he continued to smoke, he did not have COPD. The physician noted a pulmonary function test performed during, a March 2010 VA examination; and the examiner's diagnoses of moderate obstructive lung disease and mild restrictive lung disease.  He opined that the examiner's interpretation was incorrect.  He reasoned that based on the spirometry numbers there was no objective evidence of obstructive lung disease and that restrictive lung disease could not be diagnosed with spirometry alone. Furthermore, he noted pulmonary function tests conducted in July 2006 and June 1999 which revealed normal lung function.  As the VA physician .did not acknowledge or discuss.  April 2005 and February 2006 VA pulmonary consultation notes which reveal that pulmonary function tests were conducted on both dates and that diagnoses of severe obstructive and mild restrictive lung disease were provided based upon the results of the tests, he again reviewed the. Veteran's claims file in November 2010. In a November 2010 opinion, the VA physician acknowledged the Veteran's lung. imaging and functional testing (including the April 2005 and February 2006 pulmonary function tests) and again opined .that his prior professional opinion that there Was a lack of objective evidence of COPD or restrictive lung disease was correct and would remain the same in the absence of additional evidence. Be reasoned that although the Veteran had developed emphysematous changes in the previous 2 years, these radiographic changes had not translated into a functional limitation detectable by the pulmonary function test, and COPD was diagnosed with pulmonary function tests and not chest X-rays.

The VHA expert noted pulmonary function testing performed during, a March 2010 VA examination and the examiner's diagnoses of moderate obstructive lung disease and mild restrictive lung disease.  The VHA expert opined that the examiner's interpretation was incorrect.  He reasoned that based on the spirometry numbers there was no objective evidence of obstructive lung disease and that restrictive lung disease could not be diagnosed with spirometry alone. Furthermore, he noted pulmonary function tests conducted in July 2006 and June 1999 which revealed normal lung function.

 As the VA physician did not acknowledge or discuss. April 2005 and February 2006 VA pulmonary consultation notes, which reveal that pulmonary function tests were conducted on both dates and that diagnoses of severe obstructive and mild restrictive lung disease were provided based upon the results of the tests; he again reviewed the Veteran's claims file in November 2010.  

In a November 2010 opinion, the VA physician acknowledged the Veteran's lung. imaging and functional testing (including the April 2005 and February 2006 pulmonary function tests) and again opined .that his prior professional opinion that there Was a lack of objective evidence of COPD or restrictive lung disease was correct and would remain the same in the absence of additional evidence. Be reasoned that although the Veteran had developed emphysematous changes in the previous 2 years, these radiographic changes had not translated into a functional limitation detectable by the pulmonary function test, and COPD was diagnosed with pulmonary function tests and not chest X-rays.

While the emphysematous changes might have been an early indication of the future development of COPD if the Veteran continued to smoke, he did: not currently have COPD. Further, the emphysematous changes were likely ("more likely than not") related to smoking and not to asbestos exposure.

The VA physician further reasoned that the results of the most recent pulmonary function test were incorrectly interpreted by the examiner who conducted the March 2010 VA examination as indicative of moderate obstructive lung disease and mild restrictive lung disease.  

Based on the spirometry numbers there was no objective evidence of obstructive lung disease, and mild restrictive lung disease could not be diagnosed with spirometry alone.  Furthermore, the actual results of the April 2005 and February 2006 pulmonary function tests were not in the claims folder and the physician was therefore unable to comment on the validity of the interpretations provided at those times.  Nevertheless, even if the interpretations were correct, they indicated either a transient condition (such as acute bronchospasm) or invalid tests, as several subsequent pulmonary function tests showed no evidence of obstruction.  Overall, the VA physician concluded that the objective evidence did not provide any explanations for the Veteran's severe symptoms or disabilities. He suggested that evaluation for chronic thromboembolic disease or cardiovascular disease, such as pulmonary hypertension, may be helpful.

The Veteran was afforded the recommended cardiovascular examination in July 2014.  In that examination, the examiner reported a "long standing history of COPD, emphysema and bronchitis secondary to his tobacco use since age 18."  It was reported also that the Veteran had never been diagnosed as suffering from asbestosis or ischemic heart disease; although an EKG was interpreted as showing atherosclerotic calcifications.  No heart disease was diagnosed on the examination.

The examiner noted that there was no radiographic evidence of asbestosis.

The Veteran was, however, diagnosed as having hypertension - no other cardiac disorder was found upon examination.  The examiner further noted the following:

Veteran contends he has a SC heart condition or respiratory condition. . . There is no validation or history in medical records for any type of heart disease at this time.  There is no validation in medical records to support asbestosis pulmonary disease at this time.  Chest xray does not indicate any type of scarring for asbestosis. . . . He is a long time smoker with a history of COPD. . . The COPD is secondary to the self inflicted tobaccoism.

The veteran has been out of service for 42 years without supporting treatment records to show continuity of the issues or that the symptoms regarding cardiovascular / pulmonary condition emerged within 12 months of discharge.  Though theoretically possible there is no medical evidence to support this claim.  

Three medical texts/treatises were cited in support of the opinion provided.  There is no other medical evidence of record. 

Analysis

An initial question is whether the Veteran has a current pulmonary disability.  The VHA examiner, who was a pulmonologist, provided a very thorough opinion explaining why the Veteran was found to not have COPD or bronchitis.  Asbestosis has never been identified and the most recent examiner noted the absence of radiologic evidence of that disease.  While earlier treatment records note findings of COPD; the VHA expert provided a highly probative opinion explaining why those findings were erroneous.  Hence, the weight of the evidence is against finding that the Veteran had COPD, bronchitis, or asbestosis at any time since proximate to the time of his current claim; and he is not found to have these diseases or disabilities currently.  Cf. McClain v. Shinseki, 21 Vet App 319 (2007) (holding that the current disability requirement is satisfied if the claimed disability is shown at any time since the date of claim even if it has since gone into remission); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (holding that were a previously diagnosed disability is not found on a current examination,  VA has a duty to obtain an opinion as to whether the previous diagnosis was erroneous or the disability is now in remission).

The recent cardiovascular examiner did record that the Veteran had a longstanding history of COPD, bronchitis and emphysema; but the pulmonologist's opinion makes clear that any such history regarding COPD or bronchitis was erroneous.

The VHA expert was more equivocal as to whether the previous findings of emphysematous changes were correct.  Thee SSA records and diagnostic testing provide some support for finding that the Veteran has emphysema or emphysematous changes.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the record does show current emphysema.

The Veteran did serve in Vietnam.  As such, he was exposed to chemical dioxins while on active duty; however, none of the pulmonary disabilities are associated with herbicide exposure. As such, the presumptive provisions of 38 C.F.R. § 3.307(a)(7) (2014) and 38 C.F.R § 3.309(e) (2014) do not provide a route to service connection.  

The Veteran, however, is also claiming service connection on a direct basis.  There is no medical opinion linking the emphysematous changes to dioxin exposure and the Veteran lacks the expertise to say that such exposure played any role in his later development of emphysema.  The laws governing presumptive service connection for herbicide exposed Veteran's demonstrate that the relationship between herbicide exposure and a subsequent disease is a complicated medical and scientific question not susceptible to lay observation.  See 38 U.S.C.A. § 1116(b)(2) (West 2014) (specifying scientific research that is necessary to establish a disease as presumptively subject to service connection).  It follows that a lay person could not provide a competent opinion that a claimed disease is the result of in-service dioxin or herbicide exposure.

Similarly, the Veteran lacks the expertise to diagnose an asbestos related lung disease.  There is no medical opinion that he has such a disease, and there are affirmative opinions to the contrary.  These opinions are supported by interpretations of the radiographic evidence.  

The medical opinions do link the current emphysema to smoking.  These opinions were supported by rationales that considered medical literature and the Veteran's long history of smoking.  Service connection is not permitted for smoking related disabilities unless the claimed disability was manifested in service or an applicable presumptive period.  Emphysema is not a chronic disease subject to a presumptive period.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  The Veteran has not contended, and the record does not otherwise show that emphysema was manifested in service.  In his initial application for VA benefits in 1998, the Veteran reported that bronchitis and emphysema had begun that year.  This is consistent with the recent report by the cardiovascular examiner that there was a longstanding history.  While that examiner noted a history of smoking dating from the age of 18, the examiner did not report that the pulmonary diseases dated back to that point.  Indeed, the record, including the Veteran's reports, would weight against finding manifestations of a pulmonary disease prior to 1998.

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a respiratory disability, to include chronic emphysema and bronchitis is denied.   



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


